DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a connector comprising an electrical wiring support part provided at a back end side of the housing body in a length direction to support the plurality of electrical wirings extending from a back end side opening part of the terminal housing chambers; a sheet-like reinforced member which is placed on an upper surface of the electrical wiring support party and the plurality of electrical wirings are fixed to the sheet-like reinforced member in a parallel arrangement; this in combination with the remaining limitations of the claim. 
Regarding claims 5-8: are allowable based on their dependency on claim 1.
Regarding claim 4: allowability resides at least in part with the prior art not showing orfairly teaching a connector comprising a lower surface of the housing body on the upper side overlapping with the housing body on the lower side constitutes a middle cover part overlapping with the upper surface of the housing body on the lower side, covering each of the terminal housing chambers, and sandwiching the sheet-like reinforced member between the middle cover part and the electrical wiring support part, and a second positioning concave part into which a positioning protrusion, which is provided to protrude from the electrical wiring support part in the housing body on the lower side, when fitted is provided at the middle cover part, and the housing bodies vertically stacked are positioned and fixed by fitting the positioning 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/OSCAR C JIMENEZ/Examiner, Art Unit 2833